Supplemental opinion.
For former opinion, see 23 Okla. 66, 99 P. 907. *Page 860 
Since handing down the opinion and rendering judgment in this cause (Goldsborough et al. v. Hewitt, 23 Okla. 66,99 P. 907), the death of Robert Hewitt, defendant in error, has been suggested to this court for the first time and proved to have occurred between the submission and opinion herein, to wit, August 13, 1908. While the fact of said death between said submission and decision does not impair the validity of said judgment, in order to preserve all rights thereunder, said judgment is hereby set aside, said opinion and mandate recalled, and the clerk of this court directed to refile said opinion and enter the judgment of this court in said cause nuncpro tunc as of the date when said cause was submitted. Bell v.Bell, 181 U.S. 179, 21 Sup. Ct. 551, 45 L.Ed. 804; Powe v.McLeod   Co., 76 Ala. 418; Danforth v. Danforth, 111 Ill. 236;Lockenour v. Sides et al., 57 Ind. 360, 26 Am. Rep. 58;Holloway v. Galliac, 49 Cal. 149.
It further appearing to the court that plaintiff in error does not desire a revivor against the administrator and heirs of said Hewitt, and has withdrawn in this court all claim for use and occupation of the premises recovered and desires only to be possessed of his homestead, the sole remaining subject of litigation herein has abated and is at an end. It is therefore ordered that before refiling said opinion the same be corrected in so far that this cause be remanded, not for a new trial, but with directions to the trial court to set aside the deed complained of, put plaintiff in possession of his homestead by proper process, and quiet his title thereto as prayed.
DUNN, C. J., and KANE and WILLIAMS, JJ., concur; HAYES, J., not participating. *Page 861